DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 23, 28, 29, 30, 31, 32, 37, 38 and 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al (US 20190125994), hereinafter Du in view of Tobia et al (US 2013/0276780), hereinafter Tobia. 
Regarding claims 22, 31 and 40, Du teaches a system for alarm management in connection with a lung recruitment maneuver (paragraphs 32, 77), comprising:
a breathing apparatus performing the lung recruitment maneuver on (Fig. 1: ventilator 102) a mechanically ventilated patient (Fig. 1: 104), the system being configured to obtain information on at least one optimized ventilation setting for the patient (Paragraph 1, optimum peep level is determined), determined during the lung recruitment maneuver (Fig. 7, paragraph 83), the breathing apparatus configured to automatically put the at least one optimized ventilation setting into use during the period of ventilation following the recruitment maneuver. (Paragraph 16, paragraph 47)
Du does not teach to automatically initiate at least one alarm setting for a period of ventilation following the lung recruitment maneuver, based on the optimized ventilation setting.
However, Tobia teaches a ventilation device (abstract) with an auto-limits function that automatically adjusts the systems alarm limits around currently monitored values. (Paragraph 220) Therefore, the combination of Du with Tobia teaches automatically initiating at least one alarm setting 
It would have been obvious to a person of ordinary skill in the art to have modified Du to include the automatic initiation of alarm limits as taught by Tobia since Tobia teaches that such features are commonly known in the art and these features aid the clinician by enabling a rapid resetting of all alarms to appropriate levels and eliminates the need for the clinician to individually adjust high and low alarms. (Paragraph 220)

Regarding claims 23 and 32, Du in view of Tobia teaches the invention of claims 21 and 32 and further teaches wherein the at least one optimized ventilation setting is determined based on at least one parameter measured during the recruitment maneuver. (Fig. 7, airway compliance is measured, paragraph 1)

Regarding claims 28 and 37, Du in view of Tobia teaches the system of claim 22 and the method of claim 31 and Tobia further teaches prompting a user to acknowledge the automatically initiated alarm setting before using it (Tobia teaches a button to apply the auto alarm settings and that the clinician must press the button to apply settings, paragraph 222). 
Therefore, the combination of Du in view of Tobia teaches prompting a user to acknowledge the automatically initiated alarm setting before using it during the period of ventilation following a recruitment maneuver. 
It would have been obvious to a person of ordinary skill in the art to have provided Du with a prompt to acknowledge the settings as taught by Tobia to allow a user to review settings before implementing them. (Paragraph 222)
Regarding claims 29 and 38, Du in view of Tobia teaches the system of claim 28 and the method of claim 37, and Tobia further teaches wherein the system is configured not to use the at least one automatically initiated alarm setting if the automatically initiated alarm setting is not acknowledged by the user. (Paragraph 222, the user may hit revert to original settings to not use the new settings. The examiner notes that if the user does not hit the button to change the settings, the settings are not changed.)

Regarding claims 30 and 39, Du in view of Tobia teaches the invention of claims 21 and 32 and Du further teaches comprising the steps of performing a full FRM maneuver comprising a recruitment phase and PEEP titration phase (paragraph 49, PEEP titration may be performed after recruitment maneuver); and determining the at least one optimized ventilation setting during the PEEP titration phase of the FRM maneuver. (paragraph 65)

Claims 24, 25, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Tobia, and further in view of Wing et al (US 2015/0120067), hereinafter Wing. 
Regarding claims 24, 25 and 33, 34 Du in view of Tobia teaches the system of claim 22 and 31 wherein the at least one optimized ventilation setting comprises any or both of an optimal positive end-expiratory pressure (PEEP) setting (paragraphs 1, 65, 87)and an optimal driving pressure setting for the ventilated patient.
Du does not teach the at least one alarm setting comprises an alarm setting for maximum PEEP, minimum peep. 
However, an alarm system which monitors PEEP is well-known. Wing et al teaches a ventilator system (abstract) with an alarm system which has alarms for high and low peep and inspiratory pressure. (Paragraph 290) 


Claims 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Tobia and further in view of Thiessen (US 2011/0023880), hereinafter Thiessen. 
Regarding claims 26 and 35, Du in view of Tobia teaches the system of claim 22 and method of claim 31, but does not teach wherein the system is further configured to automatically adjust or deactivate the at least one alarm setting at least temporarily during the recruitment maneuver. 
However, Thiessen teaches a system for delivering a recruitment maneuver wherein the system is configured to deactivate the at least one alarm setting during the recruitment maneuver. (Paragraph 50, the system ignores pressure alarms during the maneuver.)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Du in view of Tobia with the ability to disable alarms as taught by Thiessen so that alarms which are not necessary during the recruitment maneuver are turned off. 

Claims 28, 29, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Tobia and further in view of Alahmadi (US 20190015614), hereinafter Alahmadi. 
Regarding claims 28 and 37, Du in view of Tobia teaches the system of claim 22 and the method of claim 31 and Tobia teaches a button to apply the auto alarm settings that the clinician must press paragraph 222). 
Du in view of Tobia does not teach prompting a user to acknowledge the automatically initiated alarm setting before using it.
updated ventilator settings may be sent as an alert to a physician so that the physician may use their judgement to apply the settings. (Paragraph 66)
Therefore, the combination of Du in view of Tobia and Alahmadi teaches prompting a user to acknowledge the automatically initiated alarm setting before using it during the period of ventilation following a recruitment maneuver. 
It would have been obvious to a person of ordinary skill in the art to have provided Du with a prompt to acknowledge the settings as taught by Tobia to allow a user to review settings before implementing them. (Paragraph 66)

Regarding claims 29 and 38, Du in view of Tobia teaches the system of claim 28 and the method of claim 37, and Alahmadi further teaches wherein the system is configured not to use the at least one automatically indicated alarm setting if the automatically initiated alarm setting is not acknowledged by the user. (Paragraph 66. the physician must accept before a signal is sent to change the settings)


Allowable Subject Matter
Claims 27 and 36, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET M LUARCA/Primary Examiner, Art Unit 3785